Citation Nr: 0000536	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  98-01 654A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel

INTRODUCTION

The veteran served on active duty from April 1944 to June 
1946.

The Board of Veterans' Appeals (Board) denied service 
connection for lumbar intervertebral disc syndrome in a 
December 1961 decision.

This case comes to the Board on appeal from a July 1997 
rating decision of the Roanoke, Virginia, Department of 
Veterans Affairs (VA), Regional Office (RO), which found that 
new and material evidence had not been presented to reopen 
the veteran's claim for service connection for a chronic low 
back disorder.  The veteran presented testimony at a personal 
hearing held by a Hearing Officer (HO) at the local VARO in 
September 1998.  The HO confirmed and continued the denial of 
the benefit sought.  The veteran also presented testimony at 
a personal hearing held by the undersigned at the local VARO 
(Travel Board) in May 1999.  In June 1999, the RO reviewed 
the case in light of the amended procedures for evaluation of 
new and material evidence claims as set in Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998) (discussed below), but declined to 
reopen the veteran's claim.


FINDINGS OF FACT

1.  In December 1961, the Board denied service connection for 
lumbar intervertebral disc syndrome essentially on the basis 
that the evidence did not show a nexus between such 
disability and service or any injury therein.

2.  Evidence presented since the December 1961 Board decision 
tends to show that there is a nexus between current low back 
disability and service, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.



CONCLUSION OF LAW

Evidence received since a December 1961 Board decision denied 
service connection for lumbar intervertebral disc syndrome is 
new and material, and the  claim for such benefit may be 
reopened.  38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. 
§§ 3.156(a), 20.1105 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a decision of the Board becomes final, it may not 
thereafter be reopened and allowed, and no claim based upon 
the same factual basis shall be considered. 38 U.S.C.A. 
§ 7104(b) (West 1991).  However, when a claimant requests 
that a claim be reopened after an appellate decision and 
submits evidence in support thereof, a determination as to 
whether such evidence is new and material must be made.  38 
U.S.C.A. § 7104 (West 1991) ; 38 C.F.R. § 20.1105 (1999).  
"New and material evidence" means evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in conjunction with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(1999).  The U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) has specifically held that the Board may 
not consider a previously and finally disallowed claim unless 
new and material evidence is presented, and that before the 
Board may reopen such a claim, it must so find.  See Barnett 
v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  When 
determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1991).

In Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998), the 
Federal Circuit held that in Colvin v. Derwinski, 1 Vet. App. 
171, 174 (1991), the United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
impermissibly ignored the definition of "material evidence" 
adopted by VA under 38 C.F.R. 
§ 3.156(a) as a reasonable interpretation of an otherwise 
ambiguous statutory term (found under 38 U.S.C. § 5108) and, 
without sufficient justification or explanation, rewrote the 
statute to incorporate the definition of materiality from an 
altogether different government benefits scheme.  Pursuant to 
the holding in Hodge, the legal hurdle adopted in Colvin and 
related cases, see e.g. Sklar v. Brown, 5 Vet. App. 140, 145 
(1993), Robinette v. Brown, 8 Vet. App. 69 (1995) and Evans 
v. Brown, 9 Vet. App. 273 (1996), that required reopening of 
claim on the basis of "a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome" of the case was 
declared invalid.  Thus, the Federal Circuit held in Hodge 
that the legal standard that remains valid was that 
contemplated under 38 C.F.R. § 3.156(a) that requires that in 
order for new evidence to be material, the new evidence 
should "bear[ ] directly and substantially upon the specific 
matter under consideration . . . [and must be] so significant 
that it must be considered in order to fairly decide the 
merits of the claim."

In Elkins v. West, 12 Vet. App. 209 (1999), the Court held 
that the two-step process set out in Manio, for reopening 
claims became a three-step process under the Federal 
Circuit's holding in Hodge, and is in effect a less 
restrictive standard based on the language of 38 C.F.R. 
3.156(a).  The Court held in Elkins that now the Secretary 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Secretary must determine whether, 
based upon all the evidence and presuming its credibility, 
the claim as reopened is well grounded pursuant to 38 U.S.C. 
§ 5107(a); and third, if the claim is well grounded, the 
Secretary may evaluate the merits after ensuring the duty to 
assist under 38 U.S.C. § 5107(b) has been fulfilled.

The Court further added that the Federal Circuit in Hodge 
effectively "decoupled" the relationship between 
determinations of well-groundedness and of new and material 
evidence by overruling the reasonable-possibility-of-a-
change-in-outcome prong established by Colvin.  There is no 
duty to assist in the absence of a well-grounded claim.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, 
sub nom. Epps v. West, 118 S.Ct. 2348 (1998).  See also 
Winters v. West, 12 Vet. App. 203 (1999).

Accordingly, the Board will consider whether new and material 
evidence has been submitted in accord with the holding in 
Hodge, supra.  No prejudice to the veteran is exercised by 
the Board's appellate disposition herein because the more 
flexible Hodge standard accords the appellant a less 
stringent "new and material" evidence threshold to overcome.  
Cf. Bernard v. Brown, 4 Vet. App. 384 (1993); see also Fossie 
v. West, 12 Vet. App. 1 (1998).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  
Generally, to establish service connection there must be 
medical evidence of a current disability, see Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992); medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. 
Cir. 1996) (table); see also Epps v. Gober, 126 F.3d 1464, 
1468 (Fed. Cir. 1997) (expressly adopting definition of well-
grounded claim set forth in Caluza, supra), petition for 
cert. filed, No. 97- 7373 (Jan. 5, 1998); Heuer v. Brown, 7 
Vet. App. 379 (1995); Grottveit v. Brown, 5 Vet. App. 91 
(1993).  Positive medical evidence of a nexus may be 
rebutted, in an appropriate case, by medical evidence that 
demonstrates the significance of a lack of continuity of 
symptomatology.  Rose v. West, 11 Vet. App. 169, 171-72 
(1998).  An alternative method, under 38 C.F.R. § 3.303(b) 
(1999), is that there may be a "chronic" disease which 
manifests and is identified as such in service and the same 
condition currently exists; or if a disease manifests itself 
during service but is not identified until later and there is 
a showing of post-service continuity of symptoms and medical 
evidence relates the symptoms to the current condition.  
Rose, supra (citing Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997)).  

The last previous final denial of the veteran's claim was, as 
noted, in December 1961.  Therefore, the  analysis of the 
evidence submitted to reopen the veteran's claim must include 
review of all evidence submitted subsequent to the December 
1961 determination.

The December 1961 Board decision denied service connection 
for lumbar intervertebral disc syndrome based on findings 
that there was no evidence of back injury in service, and the 
disorder was not otherwise shown to be due to military 
service.  What was missing then, in essence, was competent 
medical evidence of a nexus between the veteran's low back 
disorder and his military service.  Evidence submitted since 
the 1961 determination includes an August 1998 statement of 
C. D. Moore, Jr., M.D., which indicates that the veteran's 
back disability is the result of an accident he suffered in 
service in 1945.  This evidence is new, as it was not 
previously of record, and is material, as it pertains to the 
matter of a nexus between current low back disability and 
service.  It is so significant that it must be considered in 
order to fairly decide the merits of the claim.  

As was noted above, the RO undertook an analysis of the 
veteran's claim under Hodge in a June 1999 SSOC, and 
determined that Dr. Moore's statement was insufficient as to 
satisfy the well-groundedness requirement.  The RO noted that 
although the doctor reviewed an August 1948 medical statement 
and a September 1949 VA admission record, he did not have the 
veteran's service medical records or the complete record for 
review.  Although the RO's June 1999 adverse determination is 
couched in terms of well groundedness, the Board observes 
that the RO in fact and in law rendered a decision on the 
merits without fulfilling its duty to assist.  In this 
regard, it is noted that the analysis required is not the 
same at both the well-groundedness and the merits stages.  
Indeed, the evidence submitted in support of a claim for 
reopen must be accepted as true for purposes of determining 
whether the claim is well grounded.  See Justus and Elkins, 
supra.  Accordingly, the credibility of Dr. Moore's statement 
is presumed, and the elements of a well grounded claim for 
service connection, as set forth in Caluza and Epps, are 
satisfied.  Thus, contrary to the RO's determination, the 
Board finds that the veteran's claim for service connection 
for a low back disorder is well grounded.
ORDER

The claim of entitlement to service connection for a low back 
disorder is reopened, and is well grounded; to this extent, 
the appeal is granted.


REMAND

Inasmuch as the claim for service connection for a low back 
disorder has been reopened, and is well grounded, the duty to 
assist attaches.

Where an appellant presents a well-grounded claim for VA 
benefits, VA has a statutory duty to assist the appellant "in 
developing the facts pertinent to the claim" at the merits 
stage of the adjudication.  38 U.S.C. § 5107(a) (West 1991); 
see Allday v. Brown, 7 Vet. App. 517, 526 (1995).  This 
includes the duty to obtain VA examinations which provide an 
adequate basis upon which to determine entitlement to the 
benefit sought, as well as the duty to obtain all relevant 
treatment records referred to by the veteran.  Littke v. 
Derwinski, 1 Vet. App. 90 (1991).  Fulfillment of the 
statutory duty to assist includes the conduct of a thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  Green v. Derwinski, 1 Vet. App. 121 (1991).

Here, the RO discounted the probity of Dr. Moore's statement 
as to nexus because he reviewed some, but not all, of the 
veteran's medical records.  The Board notes, however, that 
efforts to supplement the record by obtaining a nexus 
opinion, based upon a complete review of the record, were not 
undertaken prior to adjudication on the merits.  Clearly, 
additional assistance is necessary.

To ensure that VA has met its duty to assist the veteran in 
developing all facts pertinent to his claim, the case is 
REMANDED to the RO for the following:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his low back disorder.  
Copies of complete clinical records from 
all sources he identifies (not already in 
the claims folder) should be secured and 
associated with the claims folder.

2.  The veteran should then be scheduled 
for an examination by a VA orthopedic 
specialist to determine the nature and 
probable etiology of his low back 
disorder.  Therefore, the veteran's 
claims folder should be made available to 
and reviewed by the examiner prior to 
examination.  Any indicated diagnostic 
studies should be performed.  The 
specialist should render opinions as to:

	a. The nature and probable etiology 
of any low back pathology.

	b. To the extent medically 
ascertainable, whether the veteran's 
current low back disorder, if any, may be 
clearly dissociated from events during 
his active duty service.

The rationale for any opinions expressed 
must be provided.

3.  The RO must then review the claims 
folder and ensure that all of the 
foregoing development is completed.  If 
any development is incomplete, 
appropriate corrective action is to be 
implemented.  

4.  After the above actions are 
completed, the RO must readjudicate the 
veteran's claim for service connection 
for a low back disorder on a de novo 
basis.  If the claim remains denied, the 
veteran and his representative should be 
furnished an appropriate supplemental 
statement of the case and afforded the 
opportunity to respond.

The purpose of the examination requested in this remand is to 
obtain evidence which may be dispositive of the appeal.  
Therefore, the veteran is hereby placed on notice that 
pursuant to 38 C.F.R. § 3.655 (1999) failure to cooperate by 
attending the requested VA examination may result in an 
adverse determination.  See Connolly v. Derwinski, 1 Vet. 
App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determinations warranted.  The 
purpose of the REMAND is to further develop the record.  No 
action is required of the veteran until he receives further 
notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals






